Title: From George Washington to John Hancock, 17 August 1776
From: Washington, George
To: Hancock, John



Sir
New York Augt 17th 1776

The circumstances of the Two Armies having undergone no material alteration since I had the honor of writing you last, I have nothing particular or Important to communicate respecting them.
In my Letter of Yesterday I forgot to mention the arrival of

Lord Dunmore here. By the examination of a Capn Hunter who escaped from the Enemy and came to Amboy on the 14th transmitted me by Genl Roberdeau, I am certainly Informed his Lordship arrived on the 13th—The Examination does not say any thing about the Ships he brought with him, It only extends to his Force which It mentions to be weak.
I before now expected the Enemy would have made their Attack—Nor can I account for their deferring It, Unless the Intelligence given by Captn Hunter & Another person who escaped about the same time, is the Cause. to wit—that they are waiting the arrival of Another division of the Hessian Troops which they say is still out. Whether that is the reason of the delay I cannot undertake to determine, but I should suppose things will not long remain in their present state. I have Inclosed a Copy of Genl Roberdeaus Letter and of the Examination of these Two persons, which will shew Congress all the Information they have given upon these Subjects.
I am just now advised by Mr Aires who came from Philadelphia to build the Row Gallies, That Two of our Fire Vessels attempted last night to burn the Enemies Ships & Tenders up the River—he says that they burnt One Tender and One of them boarded the Phenix and was grapled with her for near Ten Minutes, but she cleared herself—We lost both of the Vessels—his Account is not so particular, as I could wish, however I am certain the Attempt has not succeeded to our wishes—In a little time It is probable the matter will be more minutely reported. I have the Honor to be with great respect Sir Your Most Obedt Servt

Go: Washington

